By the Court,

Whiton, C. J.
The appeal in this case brings up for consideration, the correctness of the decision of *581the circuit court overruling the demurrer, interposed by the appellants. The appellants demurred to the complaint, 1st. Because it did not state facts sufficient to constitute a cause of action, and 2d, On account of defect of parties’ defendant appearing upon the face of the complaint.
The first ground of demurrer is not well taken. The com plaint is certainly good in substance, and if any technical objections exist to it, they ought to be distinctly stated, as required by section 50 of the code. The general and usual objection that a complaint does not state facts sufficient to constitute a cause of action, is only permissible when the complaint is bad in substance. The cause of action set forth in the complaint would, under the old practice, be a bill for specific performance of a contract for the conveyance of real estate. The complaint sets up a contract of this nature, which is in writing, certain and fair in all its parts, and for an adequate consideration, and we see no objection why such contract should not be specifically performed.
Neither do we think there is an improper joinder of parties. It appears, the Lawrence University, by its agent, entered into this contract for the conveyance of certain real estate. The legal title to the property is in Amos A. Lawrence, as trustee of the university. Lawrence holding the title, and the conveyance coming from him, he was not only a proper but a necessary party to the suit. How otherwise than from him could the respondent obtain the title to the land and obtain the object for which he has come into a court of justice ?
The order of the circuit court overruling the demurrer is affirmed.